                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

KATHRYN FRANKLIN                                                               PLAINTIFF

V.                        CASE NO. 5:18-CV-00075 JLH-JTK

SOCIAL SECURITY ADMINISTRATION                                              DEFENDANT

                                          JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered in favor of the

Commissioner.

       DATED this 30th day of January, 2019.



                                                 __________________________________
                                                 UNITED STATES DISTRICT JUDGE
